Citation Nr: 1022441	
Decision Date: 06/17/10    Archive Date: 06/24/10

DOCKET NO.  06-10 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic 
sinusitis.

2.  Entitlement to an increased rating for vascular headache 
syndrome, currently rated as 10 percent disabling.

3.  Entitlement to a rating in excess of 50 percent for major 
depression prior to September 27, 2007, and entitlement to a 
rating in excess of 70 percent for major depression from 
September 27, 2007.

4.  Entitlement to an increased rating for status post 
cerebrospinal fluid shunt, lumbar area with nerve root 
injury, lumbar radicular pain, currently rated as 40 percent 
disabling.

5.  Entitlement to an increased (compensable) rating for 
pituitary adenoma, status post resection.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1983 to March 1988.

These matters come before the Board of Veterans' Appeals (BVA 
or Board) from a May 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Cleveland, 
Ohio.

A December 2009 rating decision, in pertinent part, granted 
service connection for hypothyroidism and left eye 
disability, and granted entitlement to a total rating based 
upon individual unemployability due to service-connected 
disability (TDIU) and eligibility for Dependents' Educational 
Assistance.  The Veteran has not expressed disagreement with 
those determinations.


FINDINGS OF FACT

1.  The Veteran's sinus disability is not manifested by one 
or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting.

2.  The Veteran's headaches are productive of impairment 
comparable to characteristic prostrating attacks averaging 
one in two months.

3.  From April 5, 2003 through September 26, 2007, the 
Veteran's major depression was manifested by irritability, 
anxiety, insomnia, low energy, passive suicidal ideation, and 
good insight and judgment productive of occupational and 
social impairment comparable to no more than reduced 
reliability and productivity, and difficulty establishing and 
maintaining relationships.

4.  From September 27, 2007, the Veteran's major depression 
has been manifested by impaired memory and concentration, and 
feelings of hopelessness productive of occupational and 
social impairment, with deficiencies in most areas, such as 
work and family relations.

5.  The Veteran's lumbar spine disability is productive of 
complaints of chronic pain and pain radiating to the lower 
extremities; objectively, the evidence shows moderate to 
severe limitation of range of motion and no incapacitating 
episodes.

6.  The clinical evidence fails to show any residual 
disability related to pituitary adenoma, status post 
resection.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
chronic sinusitis have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, Diagnostic Codes 
6511, 6513 (2009).

2.  The criteria for a rating in excess of 10 percent for 
vascular headache syndrome have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic 
Code 8100 (2009).

3.  The criteria for a rating in excess of 50 percent for 
major depression for the period from April 5, 2003 through 
September 26, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 
9412 (2009).

4.  The criteria for a rating in excess of 70 percent for 
major depression from September 27, 2007, have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9412 (2009).

5.  The criteria for a rating in excess of 40 percent for 
status post cerebrospinal fluid shunt, lumbar area with nerve 
root injury, lumbar radicular pain, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5292, 5295 (as in effect prior to September 
26, 2003); 38 C.F.R. § 4.71a, Diagnostic Code 5293 (as in 
effect from September 23, 2002 through September 25, 2003); 
38 C.F.R. § 4.71a, Diagnostic Codes 5237, 5238, 5243 (as in 
effect from September 26, 2003).

6.  The criteria for a separate 10 percent evaluation for 
right lower extremity sciatic radiculopathy, as a neurologic 
manifestation of the service-connected low back disability, 
from September 26, 2003, have been met.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).

7.  The criteria for a separate 10 percent evaluation for 
left lower extremity sciatic radiculopathy, as a neurologic 
manifestation of the service-connected low back disability, 
from September 26, 2003, have been met.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520 (2009).

8.  The criteria for an increased (compensable) rating for 
pituitary adenoma, status post resection have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 
4.118, Diagnostic Codes 7800, 7803, 7804, 7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.


Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The VCAA notice requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

As the May 2005 rating decision granted service connection 
for the Veteran's sinusitis disability, that claim is now 
substantiated.  As such, the filing of a notice of 
disagreement as to the initial disability rating assigned 
does not trigger additional notice obligations under 38 
U.S.C.A. § 5103(a).  38 C.F.R. § 3.159(b)(3).  Rather, the 
Veteran's appeal as to the initial disability rating assigned 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the Veteran 
of what is necessary to obtain the maximum benefits allowed 
by the evidence and the law.  The Board observes that as for 
rating the Veteran's sinus disability, the relevant criteria 
have been provided to the Veteran, including in the February 
2006 statement of the case and in June 2008 RO 
correspondence.

By correspondence dated in June 2008, the Veteran was 
informed of the evidence and information necessary to 
substantiate his increased rating claims relative to service-
connected low back and pituitary adenoma disabilities, the 
information required to enable VA to obtain evidence in 
support of those claims, the assistance that VA would provide 
to obtain evidence and information in support of the claims, 
and the evidence that should be submitted if there was no 
desire for VA to obtain such evidence.  38 U.S.C. § 5103(a); 
Vazquez-Flores v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).

The Board notes that VCAA notice has not been provided for 
the claims for increased ratings for service-connected 
psychiatric disability and vascular headache syndrome.  
However, the Veteran has not been prejudiced by this VCAA 
notice defect as the record reflects that he had actual 
notice of the information and evidence necessary to 
substantiate these claims.  In this regard, a February 2006 
statement of the case, and December 2009 supplemental 
statement of the case, set forth the relevant rating 
criteria.

VCAA notice was also not provided consistent with 
Dingess/Hartman v. Nicholson.  Again, the Veteran is not 
prejudiced in this regard as the Veteran received actual 
notice regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits in a 
December 2006 statement of the case.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

As VCAA notice (as to the increased rating claims) was not 
completed prior to the initial AOJ adjudication of the claim, 
such notice was not compliant with Pelegrini.  However, as 
the case was readjudicated thereafter, there is no prejudice 
to the Veteran in this regard.  Prickett v. Nicholson, 20 
Vet. App. 370, 376 (2006).

Importantly, the Board notes that the Veteran is represented 
in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006).  The Veteran has submitted argument and evidence in 
support of the appeal.  Based on the foregoing, the Board 
finds that the Veteran has had a meaningful opportunity to 
participate in the adjudication of the claims such that the 
essential fairness of the adjudication is not affected.

Duty to Assist

The Veteran's service treatment records are associated with 
the claims file, as are VA and private medical records.  The 
Veteran has undergone VA examinations that addressed the 
medical matters presented on the merits by this appeal.  When 
VA undertakes to provide a VA examination or obtain a VA 
opinion, it must ensure that the examination or opinion is 
adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  
The Board finds that the VA examinations (September 2007, 
December 2007, May 2008) obtained in this case are adequate, 
as they included an examination of the Veteran and elicited 
his subjective complaints.  The VA examinations described the 
Veteran's disabilities on appeal in sufficient detail so that 
the Board is able to fully evaluate the claimed disabilities.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining VA examinations with respect to the 
issues on appeal has been met.  38 C.F.R. § 3.159(c) (4).  
The Veteran has not referenced any other pertinent, 
obtainable evidence that remains outstanding.  VA's duties to 
notify and assist are met, and the Board will address the 
merits of the claims.

Analysis

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
Veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  
Because the sinusitis appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must also be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).

When a question arises as to which of two ratings applies 
under a particular code, the higher rating is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  After careful consideration 
of the evidence, any reasonable doubt remaining is resolved 
in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 
3.102, 4.3.

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating periods on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, all the 
evidence of record.  Indeed, the Federal Circuit has held 
that the Board must review the entire record, but does not 
have to discuss each piece of evidence.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the 
Board will summarize the relevant evidence where appropriate, 
and the Board's analysis below will focus specifically on 
what the evidence shows, or fails to show, as to the claims.

These claims were received on April 5, 2004.

I.  Sinusitis.

The General Rating Formula for Sinusitis provides a 
noncompensable (0 percent) rating for sinusitis that is 
detected by X-ray only.  A 10 percent rating is assigned for 
one or two incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
assigned for three or more incapacitating episodes per year 
of sinusitis requiring prolonged (lasting four to six weeks) 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year of sinusitis characterized by headaches, 
pain, and purulent discharge or crusting.  38 C.F.R. § 4.97, 
Diagnostic Code 6513.

A March 2005 VA clinical summary noted that the Veteran 
complained of difficulty with breathing through the nose, but 
denied any purulent discharge.  Physical examination revealed 
a 50 percent obstruction of the bilateral nares.  There was 
no purulent discharge.

A March 2005 CT of the sinuses revealed findings suggestive 
of minimal chronic sinus inflammatory changes.  

At a September 2007 VA examination, the Veteran complained of 
difficulty breathing, a runny nose, and facial pressure (5 
out of 10 in intensity), with congestion.  Physical 
examination noted clear mucus discharge in the nostrils with 
mild tenderness on palpation of the maxillary sinus area.  X-
rays of the sinuses revealed a normal study with no 
significant abnormality noted.

A December 2008 VA endocrinology note indicated that physical 
examination (HEENT) revealed no findings of sinus disability.

A January 2009 VA primary care nurse practitioner note 
revealed no complaints related to sinus disability.

Evaluating the evidence in light of the above reflects that a 
compensable evaluation is not warranted.  There is simply no 
evidence (or assertion) of an incapacitating episode 
requiring bed rest and treatment by a physician and prolonged 
antibiotic treatment.  Nor is there evidence of 3-6 non-
incapacitating episodes per year consisting of headaches, 
pain and purulent discharge or crusting.

In sum, an initial compensable rating for sinusitis is not 
warranted.


II.  Vascular headache syndrome

The Veteran's service-connected headaches disability is rated 
10 percent disabling under the provisions of Diagnostic Code 
8100.  Under this provision, a rating of 10 percent is 
warranted for characteristic prostrating attacks averaging 
one in 2 months over the last several months; a rating of 30 
percent is warranted for characteristic prostrating attacks 
occurring on an average once a month over the last several 
months; and a rating of 50 percent is warranted where the 
veteran suffers from very frequent completely prostrating and 
prolonged attacks productive of severe economic 
inadaptability.

At a September 2007 VA examination, the Veteran reported a 
"naggy and achy" headaches in the left frontal area which 
the Veteran indicated was a 10 in intensity when severe.  

A December 2008 VA endocrinology note indicated that the 
Veteran had a headache "with fluvistatin."

A January 2009 VA primary care nurse practitioner note 
revealed no complaints related to headaches.

VA treatment records (such as an October 2005 VA record) 
reveal that the Veteran has reported frequent headaches.  
Frequent headaches, alone, however, are not the criteria used 
to determine the Veteran's rating under Diagnostic Code 8100.  
The headaches must also be prostrating in nature.  The rating 
criteria do not define "prostrating," and the Court has not 
undertaken to define "prostrating."  While the Board has no 
reason to doubt the Veteran's statements that the headaches 
cause him pain, the Board does not find this is sufficient to 
establish that his headaches are characteristically 
prostrating attacks occurring on an average once a month over 
the last several months.  While headaches have continued to 
be noted as an Axis III diagnosis on psychiatric reports, a 
review of those records, such as a June 2009 record, do not 
appear to indicate any increased complaints resulting from 
his headaches.

Based on the foregoing, a rating in excess of 10 percent for 
vascular headache syndrome is not warranted.

III.  Rating in excess of 50 percent for major depression 
prior to September 27, 2007, and entitlement to a rating in 
excess of 70 percent for major depression from September 27, 
2007.

Under the General Rating Formula for Mental Disorders, a 50 
percent rating for major depression is warranted where the 
disorder is manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as flattened affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

A 70 percent rating for major depression is provided for 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: Suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

A 100 percent rating for major depression is provided for 
total occupational and social impairment, due to such 
symptoms as: Gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  38 
C.F.R. §§ 4.125-4.130.

The Veteran's increased rating claim was received on April 5, 
2004.  As such, the rating period on appeal is from a year 
prior thereto, or April 5, 2003.  38 C.F.R. § 3.400 (o)(2) 
(2009).

The Board will initially consider the evidence from April 5, 
2003 through September 26, 2007, including the Veteran's 
April 2005 VA mental disorders examination.  At that 
examination, the Veteran stated that he felt depressed most 
of the day and avoided people and was not socializing as much 
as he had previously.  He had not worked for five years and 
blamed his unemployability on headaches, back pain, and 
feelings of depression.  It was noted that his wife had 
recently left him.

While the Veteran has problems of irritability, anxiety, 
insomnia, low energy, and passive suicidal ideation (March 
2007 VA treatment record), the Veteran had good insight and 
judgment (as noted in the July 2005 and March 2007 VA 
records), and had normal and goal-directed speech.  At the 
April 2005 VA examination (and in records such as a March 
2007 VA psychiatric note) the Veteran denied any auditory or 
visual hallucinations.  While the April 2005 VA examiner 
assigned a GAF of 45 (with a GAF of 50 assigned in July 2005 
and March 2007), indicative of serious symptoms, the clinical 
findings do not more closely approximate a rating in excess 
of 50 percent for major depression prior to September 27, 
2007.  In this regard, findings such as obscure speech, 
depression affecting the ability to function independently, 
neglect of personal appearance and hygiene are not shown.  
Accordingly, the preponderance of the evidence is against a 
rating in excess of 50 percent for major depression for the 
period from April 5, 2003 through September 26, 2007.

A review of the evidence since September 27, 2007 reveals 
that while the Veteran stated that he would sometimes hear 
voices when very depressed, he denied any hallucinations at 
the September 2007 VA examination.  While impaired 
concentration and memory were noted, the clinical evidence 
does not indicate that the Veteran has symptoms due to 
depression such as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, 
grossly inappropriate behavior, persistent danger of hurting 
self or others, intermittent inability to perform activities 
of daily living, disorientation to time or place, or memory 
loss for names of close relatives.  As such, the clinical 
findings do not more closely approximate a rating in excess 
of 70 percent for major depression from September 27, 2007.  
Further, while the September 2007 examiner assigned a GAF of 
40, records such as the April 2008 and May 2008 VA progress 
notes reflect GAF scores of 60, indicative of just moderate 
symptoms, and a June 2009 record noted a GAF of 49.  As for 
social functioning, a December 2008 VA record noted that the 
Veteran had recently made a new friend, and a June 2009 VA 
record noted that the Veteran had a supportive uncle as well 
as supportive neighbors.  In other words, since September 27, 
2007, total occupational and social impairment due to 
depression has not been approximated.

In sum, a rating in excess of 50 percent for major depression 
prior to September 27, 2007, and entitlement to a rating in 
excess of 70 percent for major depression from September 27, 
2007, are not warranted.

IV.  Status post cerebrospinal fluid shunt, lumbar area with 
nerve root injury, lumbar radicular pain

The Board notes that in an April 1988 rating decision, the RO 
granted service connection for radicular lumbar pain and 
assigned a rating of 10 percent under Diagnostic Code 5295 
for lumbosacral strain.  Shortly thereafter, in a July 1989 
rating decision, the RO assigned a 40 percent rating for the 
Veteran's lumbar spine disability under Diagnostic Code 5295 
for lumbar strain and Diagnostic Code 5293 for intervertebral 
disc syndrome (IVDS).  The RO recharacterized the Veteran's 
disability as status post cerebral spinal fluid shunt lumbar 
area with nerve root injury, lumbar radicular pain.  As such, 
the rating was based on loss of motion and neurological 
findings.  Accordingly, in addition to evaluating the 
Veteran's intervertebral disc syndrome under the general 
rating formula for diseases and injuries of the spine, it 
will also be rated on incapacitating episodes.

It is observed that the schedular criteria for evaluating 
disabilities of the spine have undergone two pertinent 
revisions.  The first amendment, affecting Diagnostic Code 
5293, was effective September 23, 2002.  The next amendment 
affected general diseases of the spine and became effective 
September 26, 2003.

Under Diagnostic Code 5293, as in effect from September 23, 
2002, and through September 25, 2003, a 60 percent rating is 
warranted for incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.  Under the 
revised version of Diagnostic Code 5293, as in effect from 
September 23, 2002 through September 25, 2003, the Board must 
also consider whether separate evaluations for chronic 
orthopedic and neurologic manifestations of the service-
connected back disability, when combined under 38 C.F.R. § 
4.25 with evaluations for all other disabilities, results in 
a higher combined disability rating.

Under rating criteria in effect prior to September 26, 2003, 
Diagnostic Code 5292 provided that limitation of motion of 
the lumbar segment of the spine is rated 10 percent when 
slight, 20 percent when moderate, and 40 percent when severe.  
Under rating criteria in effect prior to September 26, 2003, 
Diagnostic Code 5295, a maximum 40 percent rating is 
assignable for severe lumbosacral strain.

The diagnostic criteria pertinent to spinal disabilities in 
general were revised effective September 26, 2003.  Under 
these relevant provisions, unfavorable ankylosis of the 
entire thoracolumbar spine warrants a 50 percent rating.  38 
C.F.R. § 4.71a, Diagnostic Code 5237 for lumbosacral strain; 
Diagnostic Code 5238 for spinal stenosis; and Diagnostic Code 
5243 for intervertebral disc syndrome.

The Board notes that as instructed by Note (1) to the General 
Rating Formula for Disabilities of the Spine, effective 
September 26, 2003, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.

Also effective September 26, 2003, in addition to evaluating 
intervertebral disc syndrome (Diagnostic Code 5243) under the 
general rating formula for diseases and injuries of the 
spine, outlined above, it may also be rated on incapacitating 
episodes, depending on whichever method results in the higher 
evaluation when all service-connected disabilities are 
combined under 38 C.F.R. § 4.25.  The rating criteria for 
intervertebral disc syndrome based on incapacitating episodes 
remain the same as those in effect from September 23, 2002 
through September 25, 2003, as outlined above.

The Board will consider the Veteran's back disability under 
the old and new criteria.

The evidence does not establish incapacitating episodes, as 
defined by Note (1) to Diagnostic Code 5293, having a total 
duration of at least 6 weeks during a previous 12-month 
period.  Indeed, there is no evidence of any bed rest 
prescribed by a physician.  As such, the revised version of 
Diagnostic Code 5293, as in effect from September 23, 2002 
through September 25, 2003, cannot serve as a basis for an 
increased rating on the basis of incapacitating episodes.

Under the revised version of Diagnostic Code 5293, as in 
effect from September 23, 2002 through September 25, 2003, 
the Board must also consider whether separate evaluations for 
chronic orthopedic and neurologic manifestations of the 
Veteran's service-connected low back disability, when 
combined under 38 C.F.R. § 4.25 with evaluations for all of 
his other disabilities, results in a higher combined 
disability rating.  The Board will first analyze the chronic 
orthopedic manifestations of the Veteran's low back 
disability.

The evidence during the period in question does not contain 
detailed range of motion findings.  However, it is noted that 
under 38 C.F.R. § 4.1 it is appropriate to consider the 
history of the disability in question.  In this regard, it is 
noted that VA clinical findings in October 2004 show that the 
Veteran complained of lumbar spine pain and had normal 
passive range of motion of the lumbar spine.  Accordingly, 
the objective evidence warrants a finding of no more than 
mild limitation of motion under Diagnostic Code 5292, when 
considering additional limitation of function due to factors 
such as pain and weakness.  38 C.F.R. §§ 4.40 and 4.45 and 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  Thus, a 10 
percent rating for orthopedic manifestations of the Veteran's 
lumbar spine disability is for application.

The Board will now determine an appropriate rating for the 
Veteran's neurological manifestations of his service-
connected low back disability.  While the objective evidence 
of record does not contain neurologic findings during the 
period in question, it is again noted that under 38 C.F.R. § 
4.1 it is appropriate to consider the history of the 
disability in question.  In this regard, the Board will 
revisit the neurologic findings shown upon VA evaluation in 
October 2004.  At that time, the Veteran complained of 
radicular type symptoms down his right leg.  Straight leg 
raising was negative, with no findings such as muscle spasm, 
loss of muscle strength, or of sciatic neuropathy with 
characteristic pain.  Based on the foregoing, the Board finds 
a basis for, at most, a 10 percent evaluation (under 
Diagnostic Code 8520) for the mild neurologic manifestations 
of the Veteran's low back disability (right lower extremity) 
during the period in question.

Because the evidence of record supports only a 10 percent 
evaluation, each, for the orthopedic and neurologic 
components of the Veteran's service-connected lumbar spine 
disability for the rating period on appeal from April 5, 2003 
through September 25, 2003, it can be concluded without 
further analysis that assignment of separate ratings under 
the revised version of Diagnostic Code 5293 will not yield a 
higher combined rating than the single 40 percent evaluation 
currently assigned.

Effective September 26, 2003, under Diagnostic Code 5243, 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months warrants a rating of 60 
percent.  As there is no demonstration of an incapacitating 
episode, the preponderance of the competent clinical evidence 
of record is against an evaluation in excess of 40 percent 
for the disability at issue based on incapacitating episodes 
of intervertebral disc syndrome.

Having considered the Veteran's lumbar spine disability under 
the provisions concerning intervertebral disc syndrome and 
incapacitating episodes, the Board will now consider the 
lumbar spine disability under the general rating formula of 
the spine.

Prior to September 26, 2003, a 40 percent evaluation was the 
maximum rating assignable under Diagnostic Code 5292 
(pertaining to limitation of motion in the lumbar spine) and 
Diagnostic Code 5295 (pertaining to lumbosacral strain).  
Consequently, those provisions need not be discussed further.

Effective September 26, 2003, under the General Rating 
Formula for Diseases and Injuries of the Spine, a 50 percent 
rating is warranted for unfavorable ankylosis of the entire 
thoracolumbar spine.  In this case, there is no medical 
evidence diagnosing ankylosis of the Veteran's lumbar spine, 
and there are none of the above symptoms indicative of 
unfavorable ankylosis.  In fact, in September 2007 the 
Veteran had forward flexion to 45 degrees.  Therefore, the 
criteria for a 50 percent rating (even when considering 
functional limitation due to low back pain under 38 C.F.R. §§ 
4.40, 4.45, and 4.59) are not met.

As instructed by Note (1) to the General Rating Formula for 
Disabilities of the Spine, associated objective neurological 
abnormalities should be rated separately under an appropriate 
Diagnostic Code.  At his September 2007 VA examination, the 
Veteran complained of left leg weakness and numbness 
"radiating down."  Straight leg raising was positive in 
both legs, with motor strength and sensation reduced in the 
left leg as compared to the right leg.  As such, and in 
considering the Veteran's prior complaints involving the 
right lower extremity, 10 percent separate ratings for mild 
neurologic findings (under Diagnostic Code 8520 for the 
sciatic nerve) of the left and right lower extremities are 
established, beginning September 26, 2003.  A 20 percent 
rating under Diagnostic Code 8520 is warranted for moderate 
incomplete paralysis of the sciatic nerve.  Such has not been 
demonstrated by the above noted clinical findings.

In sum, a rating in excess of 40 percent for status post 
cerebrospinal fluid shunt, lumbar area with nerve root 
injury, lumbar radicular pain, is not warranted.  Separate 10 
percent evaluations for right and left lower extremity 
sciatic radiculopathy, as neurologic manifestations of the 
service-connected low back disability, from September 26, 
2003, are warranted.



V.  Pituitary adenoma, status post resection.

In a rating decision dated in July 1989, the RO granted 
service connection for status post resection pituitary 
adenoma and assigned a noncompensable evaluation that has 
remained in effect since that time.

Under Diagnostic Code 7805, scars may also be rated on the 
basis of any related limitation of function of the body part 
they affect.  The Board notes that effective October 23, 
2008, the portion of the Rating Schedule pertaining to the 
rating of skin disorders (38 C.F.R. § 4.118) was revised.  
The Board notes that the amendments only apply, however, to 
applications for benefits received on or after October 23, 
2008, or upon request from a veteran who was rated under the 
applicable criteria before this date.  The Board has not 
received a request from the Veteran to be rated under the 
revised criteria.  Further, the Board notes that the new 
Diagnostic Code 7805 essentially requires that the disabling 
effects of scars be considered under any appropriate 
diagnostic code, which the RO has done in this case.

While an October 2004 VA brain MRI revealed findings 
consistent with a "recurrent/residual" pituitary adenoma, 
an October 2004 VA discharge summary noted that it was likely 
that the Veteran did not have any clinical defects, including 
visual field defects, from the tumor.

An August 2006 VA record noted further deterioration of 
visual fields.

A September 2007 VA brain MRI noted no evidence of 
progression of a pituitary tumor when compared to a June 2002 
brain MRI.

A May 2008 addendum to a December 2007 VA eye examination 
noted that the Veteran's photophobia and loss of field of 
vision in the right eye was not due to the Veteran's 
pituitary tumor.

In this case, aside from clinical findings of hypothyroidism, 
loss of left eye visual field, anosmia, loss of sense of 
taste, impotence, sinusitis and headaches (disabilities for 
which service connection is already in effect), the clinical 
evidence fails to show any current residual disability 
related to pituitary adenoma, to include any interference 
with endocrine functioning, and a higher rating is not 
warranted.  Diagnostic Codes 7805, 7915.

Conclusion

In adjudicating a claim the Board must assess the competence 
and credibility of the Veteran.  See Buchanan v. Nicholson, 
451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 
Vet. App. 362, 368-69 (2005).  The Board acknowledges that 
the Veteran is competent to give evidence about what he 
observes or experiences concerning the disabilities on 
appeal.  See Layno v. Brown, 6 Vet. App. 465 (1994).

The Board finds the Veteran to be credible in his reports of 
the symptoms he experiences.  However, as with the medical 
evidence of record, the Veteran's account of his 
symptomatology is consistent with the ratings currently 
assigned.

The Board has been mindful of the "benefit-of-the-doubt" 
rule, but, in this case, there is not such an approximate 
balance of the positive evidence and the negative evidence to 
permit favorable determinations.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The Board 
finds that the Veteran's service-connected disabilities are 
not so unusual or exceptional in nature as to render his 
schedular ratings inadequate.  The Veteran's disabilities 
have been evaluated under the applicable diagnostic codes 
that have specifically contemplated the level of occupational 
impairment caused by his disabilities.  The evidence does not 
reflect that any of the Veteran's disabilities on appeal, by 
themselves, have caused marked interference with employment 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Therefore, referral for assignment 
of an extra-schedular evaluation in this case is not in 
order.  Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. 
Brown, 9 Vet. App. 337 (1996).


ORDER

An initial compensable rating for chronic sinusitis is 
denied.

A rating in excess of 10 percent for vascular headache 
syndrome is denied.

A rating in excess of 50 percent for major depression prior 
to September 27, 2007, is denied.

A rating in excess of 70 percent for major depression from 
September 27, 2007, is denied.

A rating in excess of 40 percent for status post 
cerebrospinal fluid shunt, lumbar area with nerve root 
injury, lumbar radicular pain, is denied.

A separate 10 percent rating for sciatic radiculopathy of the 
left lower extremity, neurologic manifestation of the 
service-connected low back disability, from September 26, 
2003, is granted, subject to the applicable law governing the 
award of monetary benefits.

A separate 10 percent rating for sciatic radiculopathy of the 
right lower extremity, neurologic manifestation of the 
service-connected low back disability, from September 26, 
2003, is granted, subject to the applicable law governing the 
award of monetary benefits.

An increased (compensable) rating for pituitary adenoma, 
status post resection, is denied.


____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


